UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2038



SHIRLEY F. SINNOTT; JOHN E. SINNOTT,

                                          Plaintiffs - Appellants,

          versus


WAL-MART STORES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
2494-AMD)


Submitted:   January 31, 2001          Decided:     February 15, 2001


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald H. Feige, Baltimore, Maryland, for Appellant. Christopher
R. Dunn, DECARO, DORAN, SICILIANO, GALLAGHER & DEBLASIS, L.L.P.,
Lanham, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shirley F. Sinnott and her husband, John E. Sinnott, filed a

negligence claim against Wal-Mart Stores, Inc. (“Wal-Mart”), after

Mrs. Sinnott slipped and fell inside a local Wal-Mart store.    Mr.

Sinnott also claimed loss of consortium as a result of his wife’s

injuries allegedly due to Wal-Mart’s negligence.    The Sinnotts now

appeal the district court’s order granting summary judgment to Wal-

Mart in this personal injury action.

     This Court reviews a grant of summary judgment de novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988). Summary judgment is properly granted when there are no

genuine issues of material fact and when the record taken as a

whole could not lead a rational trier of fact to find for the non-

moving party.   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

All reasonable inferences are to be drawn in favor of the non-

moving party.     Cole v. Cole, 633 F.2d 1083, 1092 (4th Cir. 1980).

     We have reviewed the formal briefs and the materials submitted

by the parties on appeal, and find no reversible error in the

district court’s decision to award summary judgment to Wal-Mart.

Accordingly, we affirm on the reasoning of the district court.

Sinnott v. Wal-Mart Stores, Inc., No. CA-99-2494-AMD (D. Md.

July 14, 2000).    We dispense with oral argument because the facts




                                   2
and legal contentions are adequately presented in the materials

before the Court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3